Title: To James Madison from William C. C. Claiborne, 27 July 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 27 July 1805, New Orleans. “In obedience to the Law providing for the further Government of the Territory of Orleans, I have laid out the Same into convenient Election Districts, and apportioned the representatives to the number of twenty five among the several Counties. A Copy of my Proclamation upon this Subject and of my circular Letter to the Officers named to conduct the election, I now have the Honor to enclose you.
          “By an Ordinance of the City Council, certain repairs are directed to be made to the Side Walks of the Streets, and it was ordained that the owners of real property in the City Should difray the expense of Such improvements as were made in front of their respective Lots. By virtue of this regulation, improvements have been made in front of the Barracks, and the charge for the same amounts to Six Hundred Dollars; The account was Exhibited to me, but I had no authority to pay it, nor had Colonel Freeman who was also apply’d to; The delay in the Settlement of this Account, it is fearrd may retard the completion of a Work, deemed necessary to the Health of the City; I therefore Sincerely wish, that the claim might be allowed and Speedily paid. I have however requested the Mayor of the City, to Suspend all further improvements to Lots claimed by the United States, until I hear from you on the Subject, and I therefore request an answer to this communication as early as may be convenient. The proposed improvements would probably cost the United States about three thousand Dollars for their lots; but would at the Same time add to their value. I cannot see any objection to the Expenditure, unless indeed it should be considered in the light of a Tax upon Public property, and unconstitutional. The Police of this City is becoming vigilant, and the Civil Authorities throughout the Territory are now organized. I can therefore no longer see a necessity of Stationing Regular Troops in the Interior of this Territory. In this City one Company might be usefully employed as a Guard for the Public Property, but a greater number appears to me unnecessary. The Strengthening of the Works at Plaquemine, or the Erecting of a New Fort at some strong position on the Mississippi below New Orleans, I consider an object worthy the attention of the Administration, and in this way I think a part of the Troops now here might be well employed, & that others might with propriety be sent to some Frontier Post. To guard however against any difficulties with Spain, it might be adviseable to have a regular Force so posted as to enable them, to Act with promptitude and effect, as well in attacking the Florida’s, as in defending this City, and I know of no Position more eligible than Fort Adams!”
        